UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 June 24, 2014 Commission File No.: 000-30668 NOVA MEASURING INSTRUMENTS LTD. (Translation of registrant’s name into English) Building 22 Weizmann Science Park, Rehovot P.O.B 266 Israel (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F SForm 40-F £ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Attached hereto and incorporated by way of reference herein is a press release issued by the Registrant and entitled: “Nova Measuring Instruments to Attend SEMICON West 2014”. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date: June 24, 2014 NOVA MEASURING INSTRUMENTS LTD. (Registrant) By: /s/ Dror David ————— Dror David Chief Financial Officer Company Contact: Dror David, Chief Financial Officer Nova Measuring Instruments Ltd. Tel: +972-73-229-5833 E-mail: info@novameasuring.com www.novameasuring.com Investor Relations Contacts: Hayden/ MS-IR LLC Miri Segal Tel: +917-607-8654 E-mail: msegal@ms-ir.com Or David Fore Tel: +206-395-2711 E-mail: dave@haydenir.com Nova Measuring Instruments to Attend SEMICON West 2014 Management will be available for meetings on July 7th - July 10th Rehovot, Israel – JUNE 24, 2014 - Nova Measuring Instruments (Nasdaq: NVMI), a leading innovator and a key provider of optical metrology solutions for advanced process control used in semiconductor manufacturing, announced today that Mr. Eitan Oppenhaim, Chief Executive Officer, will attend SEMICON West from July 7th to July 10th in San Francisco and will conduct one-on-one meetings. SEMICON West will be held from July 7th-11th at the Moscone Center, San Francisco. Please contact Miri Segal-Scharia at msegal@ms-ir.com to schedule a meeting. SEMICON West is the flagship annual event for the global microelectronics industry. It is the premier event for the display of new products and technologies for microelectronics design and manufacturing, featuring technologies from across the microelectronics supply chain, from electronic design automation, to device fabrication (wafer processing), to final manufacturing (assembly, packaging, and test). More than semiconductors, SEMICON West is also a showcase for emerging markets and technologies born from the microelectronics industry, including micro-electromechanical systems (MEMS), photovoltaics (PV), flexible electronics and displays, nano-electronics, solid state lighting (LEDs), and related technologies. About Nova: Nova Measuring Instruments Ltd. develops, produces and markets advanced integrated and stand-alone metrology solutions for the semiconductor manufacturing industry. Nova is traded on the NASDAQ & TASE under the symbol NVMI. The Company's website is: www.novameasuring.com
